DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 11, 2020 are being considered by the examiner.
Regarding foreign documents not in English, only the translated portions thereof and/or subject matter ascertainable from the figures alone is/are being considered. 
Claim Objections
Claims 1, 14, 4, 5 ,17, 18 and 24 are objected to because of the following informalities:  
The limitation “heater” in claims 4, 5, 17 and 18 should be changed to “heating element”. 
In addition, the limitation “in fluid communication with the…vaporizable material” in claims 1, 4, 5, 14, 17, 18 and 24 should be changed to “configured to be in fluid communication with the…vaporizable material”. According to the claims, the first and second vaporizable materials are not part of the claimed invention. They are recited to merely provide context. 
Appropriate corrections are required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9-14 and 17-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 3, 4, 15, 16, 16, 17, 1, 1, 1, 3, 4, 15, 1, 1, 12, 13 and 1 of US 10,653,180, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 10,653,180 anticipate the respective claims of the instant application. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 24 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 24 recites that the second vaporizable material and/or the second vapor mixes with the first vaporizable material. The originally filed specification does not provide support for this subject matter. The specification merely discloses that the second vapor mixes with the first vapor (i.e. only the vapors mix). 
In addition, claim 24 encompasses subject matter in which a single heating element vaporizes multiple vaporizable materials situated in separate chambers. The originally filed specification does not provide support for this subject matter.
Claim 24 constitutes new matter because this application is identified as a continuation of 14/304,847. Consequently, subject matter not supported by the specification of 14/304,847 is deemed new matter. 
If claim 24 is amended to overcome the rejection, the scope of claim 24 may be identical to the scope of claim 1, which would necessitate a double patenting warning/objection.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 6, 15 and 19 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 3 and 15 fail to further limit the claimed invention because the vaporizable materials are not part of the claimed invention, as discussed above. Consequently, further limiting the first and/or the second vaporizable materials do not further limit the claimed invention. 
Claims 6 and 19 fail to further limit the claimed invention because the claimed first and second target temperature(s) can refer to any temperature. 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LaMothe (US 2014/0123989 A1). 
With respect to claim 14, LaMothe discloses an apparatus for generating an inhalable aerosol (see Abstract), the apparatus comprising:
a multi-reservoir cartridge 300 (see [0064] and Fig. 12) comprising:
a first vaporizable material (see [0064]);
a first compartment 301A for containment of the first vaporizable material (see [0064]), the first compartment comprising a first atomization chamber that is in fluid communication with the first vaporizable material, wherein the first atomization chamber defines a first airflow path (see [0065]);
a first heating element 303A configured to vaporize the first vaporizable material to form a first vapor (see [0064] and Fig. 12);
a second vaporizable material (see [0064]); and
a second compartment 301B for containment of the second vaporizable material (see [0064]), the second compartment comprising a second atomization chamber that is in fluid communication with the second vaporizable material, wherein the second atomization chamber defines a second airflow path (see [0065]);
wherein the second vapor is introduced to the first vapor in the second chamber (see annotated Fig. 12 below illustrating the second atomization chamber; the second atomization continues through the mouthpiece whereas the first atomization chamber terminates where it joins the second atomization chamber). 

    PNG
    media_image1.png
    274
    696
    media_image1.png
    Greyscale


With respect to claim 15, the claim does not further limit the claimed invention, as discussed above. 
With respect to claims 16 and 20, the compartments are part of a cartridge of the apparatus, as discussed above. Naturally, the compartments are removable from the apparatus. 
With respect to claims 17 and 18, the apparatus further comprises wicking materials 302A and 302B in fluid communication with the first and second vaporizable materials, respectively. The wicking materials are also in contact with the first and second heating elements 303A and 303B, respectively (see Fig. 12). 
With respect to claim 19, the claim does not further limit the claimed invention, as discussed above. 
With respect to claim 21, the apparatus further comprises a battery (see [0018]), and circuitry configured to selectively activate the first and second heating elements (see [0070] disclosing that each heating element receives its own heating signal). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over LaMothe.
With respect to claims 22 and 23, LaMothe discloses that the apparatus can comprise an interface in the form of a capacitive touch sensor 203 configured for finger swiping (see [0059]), wherein the interface can be used to instruct the apparatus to perform various functions. Based on the disclosure, it is evident that the capacitive touch sensor must comprise at least two electrically isolated sensors in order to register a finger swipe. While LaMothe does not explicitly disclose that the sensor 203 can be used to instruct the apparatus to perform any of the claimed functions, given that the sensor 203 can be used to control the temperature of vaporization (see [0059]), it would have been obvious to one of ordinary skill in the art to configure the sensor 203 to instruct the apparatus to perform other functions, including prompting (i.e. activating) indicator 201 to display the charge status of the battery. 
Allowable Subject Matter
Claims 7 and 8 would be allowable if they are rewritten to overcome the applicable objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
LaMothe discloses an apparatus for generating an inhalable aerosol, as discussed above. However, LaMothe does not disclose an arrangement of atomization chambers recited in claims 7 and 8 via claim 1. Specifically, LaMothe does not disclose or suggest a pair of atomization chambers arranged along a single path (i.e. arranged serially) such that vapor produced in one chamber is introduced to vapor produced in the other chamber. While LaMothe discloses a pair of atomization chambers, they are arranged in parallel (i.e. they are arranged in separate paths). Based on the disclosure of LaMothe, there is no motivation to modify the apparatus to arrive at the claimed inventions. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/             Primary Examiner, Art Unit 1796